09/01/2020


                                 No. DA 20-0145                               Case Number: DA 20-0145




                                      IN THE
             Supreme Court of the State of Montana
                       _____________________________
           PUBLIC LAND/WATER ACCESS ASSOCIATION, INC.,
                                               Plaintiffs and Appellant,
                                       VS.

MARK L. ROBBINS AND DEANNA M. ROBBINS; ROBERT “ROBIN” E. FINK
   (A/K/A ROBERT “ROBIN” ELI FINK) AND KATHIE FINK; DAVID D.
 MURRAY; CLEO BOYCE, MARY D. BOYCE, DAN BOYCE AND LAURA
   BOYCE; JOANNE OWENS PIERCE, AND THE MARABETH OWENS
    OSTWALD REVOCABLE TRUST DATED NOVEMBER 27, 2012,
                                       AND

      THE STATE OF MONTANA, AND FERGUS COUNTY, MONTANA,
                                     Defendants and Appellees.
             __________________________________________
             ON APPEAL FROM THE TENTH JUDICIAL DISTRICT COURT,
              FERGUS COUNTY, HON. BRENDA GILBERT, PRESIDING
                        CASE NO. DV14-2012-0085K


  ORDER GRANTING APPELLEES’ SECOND UNOPPOSED MOTION
                FOR EXTENSION OF TIME

      Appellees Mark L. Robbins, Deanna M. Robbins, Robert E. Fink, Kathie

Fink, David Murray, Mary D. Boyce, Dan Boyce, Cleo Boyce, and Laura Boyce,

pursuant to Montana Rule of Appellate Procedure 26, have moved for an additional

21 days to file their Opening Appellee Brief, currently due September 18, 2020.

Good cause appearing therefor,
      IT IS HEREBY ORDERED that Mark L. Robbins, Deanna M. Robbins,

Robert E. Fink, Kathie Fink, David Murray, Mary D. Boyce, Dan Boyce, Cleo

Boyce, and Laura Boyce have up to and including October 9, 2020, to file their

Opening Appellee Brief.

      Electronically dated and signed below




                                                                      Electronically signed by:
                                        2                                   Mike McGrath
                                                               Chief Justice, Montana Supreme Court
                                                                         September 1 2020